Exhibit 10.1
Amendment #2 To The
Monarch Community Bancorp, Inc.
Employment Agreement
          THIS AMENDMENT (the “Amendment”), is made and entered into as of
August 20, 2009 by and between Monarch Community Bancorp, Inc., on its behalf
and on behalf of all of its subsidiaries and affiliated corporations or
associations (“Affiliates”), located at 375 North Willowbrook Road, Coldwater,
Michigan 49036 (collectively referred to as the “Company”), and Donald L. Denney
(“Executive”).
          WHEREAS, the Executive serves as President and Chief Executive Officer
of the Company and the Company’s Affiliate, Monarch Community Bank (the “Bank”)
pursuant to the terms of an employment agreement dated September 20, 2006 (the
“Agreement”); and
          WHEREAS, the Company and the Executive wish to amend the Agreement to
provide that the Executive will be entitled to be paid directors fees on the
same terms and conditions that apply to other member’s of the Company’s and the
Bank’s Board of Directors; and
          WHEREAS, except as otherwise provided in this Amendment, the Agreement
shall continue in full force and effect.
          NOW, THEREFORE, in consideration of the premises and of the covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Bank and the
Executive agree to amend the Agreement as follows:
1. Effective September 1, 2009, Section 2 of the Agreement is amended to provide
as follows:
     2. Service on the Boards of Directors. During the Term of this Agreement
(as defined in Section 8 hereof), the Company agrees to nominate Executive as a
nominee to serve on the Company’s Board of Directors. During the Term of this
Agreement, the Company, in its capacity as sole shareholder of the Bank, agrees
to cause Executive to be elected as a director of the Bank. Executive shall be
entitled to receive fees for serving as a director on the same terms and
conditions that apply to other members of the Board of Directors of the Bank and
other members of the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

                  MONARCH COMMUNITY BANCORP, INC.       EXECUTIVE
 
               
By:
  /s/ Stephen M. Ross       /s/ Donald L. Denney    
 
               
 
  Stephen M. Ross       DONALD L. DENNEY    
 
  Its: Chairman            

 